Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 02, 2018

The Court of Appeals hereby passes the following order:

A18D0228. ROBERT FRANK SMITH v. THE STATE.

      Robert Frank Smith was convicted of possession of cocaine and other crimes.
We affirmed his convictions on appeal. Smith v. State, 309 Ga. App. XXIV (May 11,
2011) (unpublished). Smith later filed a motion in arrest of judgment, which the trial
court denied. He now seeks discretionary review of that ruling.
      An order denying a motion in arrest of judgment is directly appealable. Lay v.
State, 289 Ga. 210, 211 (2) (710 SE2d 141) (2011). This Court will grant a timely
discretionary application if the lower court’s order is subject to direct appeal. See
OCGA § 5-6-35 (j). Accordingly, Smith’s application is hereby GRANTED. He shall
have ten days from the date of this order to file a notice of appeal with the trial court,
if he has not already done so. See OCGA § 5-6-35 (g). The clerk of the trial court is
directed to include a copy of this order in the record transmitted to the Court of
Appeals.

                                         Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   01/02/2018
                                                 I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                               , Clerk.